Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant has amended the independent claims to overcome the previous 101 rejection.
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-3, 5-8, 10-13, 15-16   is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene (US 10,706,848) in view of Hseih (US 2018/0144214)




Regarding Claim 1,

Greene (US 10,706,848) teaches an electronic computer implemented method of data communication, comprising: 
electronically ingesting a plurality of data payloads for an enterprise data communication network based on a plurality of nodes including an originating node attribute (Col. 14, teaches machine learning models may use artificial neural networks (ANNs) or recurrent neural networks (RNNs))(Fig. 6 teaches business organization network) (Col. 13, lines 22-30, teaches node attribute)
electronically processing with a machine learning controller, the data payloads including the originating node attribute, infosec data attribute and the biometric enterprise attribute and the at least one data element associated with the originating node attribute to create an infosec control attribute (Col. 13, lines 22-30, teaches a machine learning trainer may classify multi-dimensional inputs may include “device ID” “timestamp” “network position” “biometric data” “GPS location”);
 electronically processing the data payloads in the network with machine learning to detect an user anomaly attribute associated with the at least one data element associated with the originating node attribute (Col. 13, lines 18-20, “anomaly detection component includes a machine learning trainer”), 
and real-time adjusting of a plurality of network infosec controls associated with the originating node attribute based on the infosec control attribute and the user anomaly attribute (Col. 15, lines 60-67, teaches adjusting controls via policy based on infosec control and user anomaly).
Greene does not explicitly teach including convolutional neural network segments data using convolutional filters without external identification
Hseih (US 2018/0144214) teaches including convolutional neural network segments data using convolutional filters without external identification (Paragraph [0057-0059] teaches convolutional neural network segments using convolutional filters and deep learning process without external identifiers)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the machine learning of Greene with the well known convolutional network segments using convolutional filters without external identification taught by Hseih and the results would be predictable (i.e. machine learning using convolutional filters)

Regarding Claim 2,

Greene and Hseih teaches the method of claim 1, further comprising electronically processing with the machine learning controller, the data payload including a network anomaly attribute (Col. 15, lines 60-67, teaches network anomaly attribute).

Regarding Claim 3,

Greene teaches the method of claim 1. Greene teaches wherein the at least one data element associated with the originating node attribute comprises an electronic messaging control element (Col. 12, lines 35-37, teaches a text messaging control).

Regarding Claim 5,

Greene teaches the method of claim 1. Greene teaches wherein the at least one data element associated with the originating node attribute comprises a GPS location attribute (Col. 13, lines 22-30, teaches “GPS location”);.

Regarding Claims 6-8, 10,

Claims 6-8, 10 are similar in scope to Claims 1-3, 5 and are rejected for a similar rationale.

Regarding Claims 11-13, 15,

Claims 11-13, 15, are similar in scope to Claims 1-3, 5 and are rejected for a similar rationale.


Regarding Claim 16,

Greene and Hseih teaches the computing platform of claim 11, wherein the machine learning controller includes deep learning (Col. 14, lines 8, “deep learning”)


Claim 4, 9, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene and Hseih in view of Keshet (US 2017/0149810).


Regarding Claim 4,

Greene and Hseih teaches the method of claim 1, but does not explicitly teach wherein the at least one data element associated with the originating node attribute comprises log data attribute.
Keshet teaches at least one data element associated with the originating node attribute comprises log data attribute (Paragraph [0040] teaches log data attribute values correlated to anomalous events)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the attribute of Greene with the log data attribute values of Keshet and the results would be predictable (i.e. Greene would use the log data attribute values as input to detect anomalies)

Regarding Claims 9, 14

Claims 9, 14 are similar to Claim 4 and is rejected for a similar rationale.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRIS C WANG/Primary Examiner, Art Unit 2439